Exhibit 10.3 WARRANT TO PURCHASE COMMON STOCK THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A REGISTRATION STATEMENT RELATING THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS. Explanatory Note . This Warrant To Purchase Common Stock (the “ Warrant ”) replaces, and was issued as partial consider for the exchange, surrender and cancelation of, that warrant to purchase 506,219 shares of Common Stock of the Company issued to Holder on February 25, 2013. Warrant To Purchase 506,219 Shares of Common Stock of
